Citation Nr: 1220175	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-26 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for dermatitis of the legs.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had numerous periods of active and inactive service, including service on active duty from September 1976 to September 1980, from January 1991 to July 1991, from October 2001 to October 2002, from February 2003 to February 2004, and from February 2006 to June 2006.  His total active service is listed in excess of eight years, nine months.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  


REMAND

It is initially noted that the Veteran's certified periods of active duty are less than the totals shown on his separation documents.  The Board finds that an attempt should be made to verify all periods of active duty.  

The Veteran contends that he has bilateral leg dermatitis that had its onset during service.  Review of the service treatment records (STRs) shows that he was treated for erythema of the lower extremities after having sustained several tick bites in August 1978 and was treated for hyperkeratotic and porokeratotic lesions of the lower extremities in March 2008.  Although he did undergo an examination for VA in February 2007 that showed his skin to be clear, the Veteran has stated that his skin disorder comes and goes every two to three months.  A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The examination did not specifically require a medical opinion regarding the etiology of the claimed skin condition.  The Board finds that such an examination is necessary prior to appellate consideration.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issue is REMANDED for the following action:

1.  The RO/AMC must contact the National Personnel Records Center and request verification of all of the Veteran's periods of active duty.  

2.  The RO/AMC should contact the Veteran and attempt to arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any current skin disorder at a time when the disability is active.  If the skin condition is not in an active phase, the examiner should attempt to give estimations of the symptoms during an active phase.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any skin disability is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


